PUDLOWSKI, Chief Judge.
In January of 1987, Cecil R. McBenge, was convicted of attempted robbery and armed criminal action. He was sentenced to two consecutive terms of fifteen years imprisonment. This court affirmed mov-ant’s conviction and sentence on direct appeal. State v. McBenge, 745 S.W.2d 766 (Mo.App.1988). Movant then filed a Supreme Court Rule 29.15 motion. The motion court dismissed movant’s 29.15 motion without an evidentiary hearing as untimely. Movant appeals.
In his brief, movant acknowledged that his motion was filed after the June 30,1988 deadline. The relevant Section of Rule 29.-15(m) provides, “failure to file a motion on or before June 30, 1988, shall constitute a complete waiver of the right to proceed under this Rule 29.15.”
The motion court’s judgment is affirmed.
CRANDALL and CARL R. GAERTNER, JJ., concur.